DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This action is in response to the communications and remarks filed on 02/11/2022. Claims 1-2, 4-5, 7, 11, 16, and 18 have been amended. Claims 1-20 have been examined and are pending.
Response to Arguments
Applicant’s Amendments necessitated a new ground of rejection; accordingly, Applicant’s arguments see pages 16-17 of remarks, filed 02/11/2022, with respect to amended independent claims 1, 11, and 18 (Kirk) have been considered but are moot in view of the new ground of rejections (Back et al, hereinafter (“Back”), Great Britain Patent Publication (GB2562414A ), was submitted in 06/28/2019 IDS, in view of Mestha et al., hereinafter ("Mestha"), US PG Publication (20180159897 A1)) applied below.
Acknowledgement to applicant’s amendment to claims 2 and 4 have been noted. The claim has been reviewed, entered and found obviating to previously raised objection for minor informalities. Objection to the claims 2 and 4 is hereby withdrawn.
Applicant’s arguments see pages 9-15 of remarks, filed 02/11/2022, with respect to claims 1-20 rejection under U.S.C. 101, have been fully considered and are persuasive. Per the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Step 1: meets the statutory category of a mental process; Step 2A/Prong 1: recited claims meet a method(s) of organizing human activity, thus an abstract idea; and Step 2B/Prong 2:  is a practical application of  executing a remote real-time simulation model based on current location of the vehicle and detect at least one cybersecurity threat based on the one or more differences of the comparison from the simulation model. Therefore, the invention is subject matter eligible. Claims 1, 11, and 18 have been rejected under Alice 35 US 101. Examiner withdraws the 101 Alice rejection for claims 1-20.  

Applicants’ arguments in the instant Amendment, filed on 02/11/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: “Kirk describes a security architecture for an aircraft. Kirk does not describe simulating a remote computer platform that is aboard a vehicle separate from the analyzing computer system. Accordingly, Kirk does not describe or suggest a computer system programmed to execute a real-time simulation model of a remote computer platform that resides on a vehicle, wherein the simulation model simulates inputs and outputs of the remote computer platform based on real- time data, where the vehicle is remote from the computer system, and where the real-time simulation model of the remote computer platform is based on a current location of the vehicle. 
Accordingly, Applicant submits that Claim 1 is patentable over Kirk. To the extent claims 11 and 18 recite limitations similar to those in Claim 1, Claims 11 and 18 are also patentable over Kirk. 
Applicant does not concede the propriety of any of the rejections of the dependent claims, but in view of the remarks above, it is unnecessary to discuss each dependent claim rejection. 
For at least the reasons set forth above, Applicants respectfully request that the 35 U.S.C. §102 rejection of Claims 1-4, 8-9, 11-12, 15, and 17-18 be withdrawn.” 
The Examiner respectfully submits that Kirk has been replaced with Back et al, hereinafter (“Back”), Great Britain Patent Publication (GB2562414A ), was submitted in 06/28/2019 IDS, in view of Mestha et al., hereinafter ("Mestha"), US PG Publication (20180159897 A1) to address the amended  language of claims 1, 8, and 11; where Black is an invention of a system/method of achieving enhanced positional and direction accuracy of a vehicle providing real-time diagnostic feedback to provide dynamic signature analysis, real-time temperature monitoring, and representing simulation models for changing states [p. 6, para 3 and p. 20, para 3]
Applicant’s arguments: “The rejection of Claims 5-7, 10, 13-14, 16, and 19-20 under 35 U.S.C. §103 as being unpatentable over Kirk in view of U.S. Publication No. 2018/0122506 ("Grantcharov") is respectfully traversed. 
Claims 5-7, 10, 13-14, 16, and 19-20 depend variously from Claims 1, 11, and 18, which are recited above. 
As explained above Claims 1, 11, and 18 are patentable over Kirk. Grantcharov does not cure the deficiencies of Kirk. Accordingly, Applicant submits that dependent Claims 5-7, 10, 13-14, 16, and 19-20 are patentable over Kirk in view of Grantcharov. 
Applicant does not concede the propriety of any of the rejections of the dependent claims, but in view of the remarks above, it is unnecessary to discuss each dependent claim rejection. 
Applicant respectfully requests the §103 rejections of Claims 5-7, 10, 13-14, 16, and 19- 20 be withdrawn.”
The Examiner respectfully submits that by virtue of claim dependencies of claims  5-7, 10, 13-14, 16, and 19-20 and absence of any arguments with respects to the  2018/0122506 ("Grantcharov"). Grantcharov reference is maintained below.


Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1-4, 8-9, 11-13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Back et al, hereinafter (“Back”), Great Britain Patent Publication (GB2562414A ), was submitted in 06/28/2019 IDS, in view of Mestha et al., hereinafter ("Mestha"), US PG Publication (20180159879A1).
Regarding currently amended claims 1, 11, and 18, the combination of Back and Mestha teach  a system for detecting anomalies comprising a computer system including at least one processor in communication with at least one memory device, wherein the computer system receives communications from a remote computer platform that resides on a vehicle, and wherein the at least one processor is programmed to;  a system for detecting anomalies comprising a computer system including at least one processor in communication with at least one memory device, wherein the computer system receives communications from a remote computer platform, and wherein the at least one processor is programmed to; and a method for detecting anomalies in a remote computer platform, the method implemented on a computer system including at least one processor in communication with at least one memory device, wherein the computer system receives communications from a remote computer platform, the method comprising: [Back, p. 19, ¶3 : exemplary embodiments therein implemented where instructions executed on processor/stored in non-transitory memory; p. 21, ¶4: Fig. 2 shows the Vehicle Position System (VPS) (a remote computer platform) as functional integration with an on-board system, a Route Data database and a remotely located Control Centre (a computer system).] 
execute a real-time simulation model of the remote computer platform, wherein the simulation model simulates inputs and outputs of the remote computer platform based on real-time data, wherein the vehicle is remote from the computer system, and wherein the real-time simulation model of the remote computer platform is based on a current location of the vehicle; [Back, p. 2, ¶5: a VPS shown in Fig. 2 that shows sensor real time data route rail characteristics. p. 12, ¶4: vehicle mounted transducers and sensor produce both analogue/digital input and output that measures various characteristics of the rail and vehicle-rail interaction. p. 10, ¶1: The position of the vehicle is determined on-board the vehicle in real-time. The vehicle position determined in accordance with the present Invention may be sent to a centralised control centre, which may gather data regarding the positions of multiple vehicles on the rail to provide effective control of ail vehicles on the rail and to provide dynamic automatic speed restrictions where rail temperature (hot in summer for buckling, cold in winter for ice) is understood to be unsafe.  p. 15, ¶2-3: characteristics of the rail at any given position depends on environmental conditions, every possible configuration of vehicle data, GPS capability, track formation/associated condition, track geometry, route geometry, survey details of the route, trackside layouts, and bidirectional displacement dimensions.  p.17, ¶5: knowledge of vehicle position may be processed and used for real-time information within each vehicle.  p. 17, ¶2: a “live mapping” of infrastructure geometry provides continuous design, manufacturing, and operational updates to improve design and other simulation tools] 
receive one or more outbound communications transmitted from the remote computer platform; [Back, p. 10,  ¶1: vehicle communications transmits vehicle position regarding position of multiple vehicles on the rail, sent from on-board sensor technology in real-time to be received by a centralized control centre. p. 10,  ¶2: rails exhibit different characteristics at any given position, contributing to a mechanical signature for the rail.] 
compare the one or more outbound communications transmitted from the remote computer platform to the one or more outputs of the simulation model; [Back, p. 14,  ¶3 {in the same vein as spec para 0005: "compare payload data from the first data stream with the one or more environmental conditions of the second data stream."; p. 14,  ¶3: correlates outputs from remote or rail signatures from a first signal of first wheel to a second signal by a second wheel running over same position  on rail] 

receive a first data stream transmitted from the remote computer platform, wherein the first data stream includes a plurality of communications based, at least in part, on measurements from one or more sensors associated with the remote computer platform, wherein the one or more sensors measure environment conditions associated with the remote computer platform; [Back, ¶Abstract: receiving a signal emitted or reflected off the rail. p. 14, ¶3: a first signal generated by a first wheel running over a given position on the rail. p. 9, ¶4: "A "characteristic" may be those that can be measured from the excitation of the rail as the vehicle travels along the rail and the changes in the rail characteristics along the length of the rail measured directly from the vehicle."  p. 10,  ¶1: vehicle communications transmit vehicle position regarding position of multiple vehicles on the rail, sent from on-board sensor technology in real-time to be received by a centralized control centre.] 
receiving one or more outbound communications transmitted from the remote computer platform, wherein the one or more outbound communications based, at least in part, on measurements from one or more sensors associated with the remote computer platform, wherein the one or more sensors measure environment conditions associated with the remote computer platform; [Back, p. 5, ¶2: "The system requires data of the precise position and speed and direction of each vehicle that may be determined by a combination of several sensors: active and passive markers along the track, and vehicle-borne speedometers." . p. 15, ¶2-3: characteristics of the rail at any given position depends on environmental conditions, every possible configuration of vehicle data, GPS capability, track formation/associated condition, track geometry, route geometry, survey details of the route, trackside layouts, and bidirectional displacement dimensions. 
p. 10,  ¶1: vehicle communications transmit vehicle position regarding position of multiple vehicles on the rail, sent from on-board sensor technology in real-time to be received by a centralized control centre. p. 10,  ¶2: rails exhibit different characteristics at any given position, contributing to a mechanical signature for the rail.]
receiving environmental data associated with the remote computer platform; [See p. 12, ¶4: vehicle mounted transducers and sensor produce both analogue/digital input and output that measures various characteristics of the rail and vehicle-rail interaction. p. 15, ¶2-3: characteristics of the rail at any given position depends on environmental conditions] 
receive a second data stream comprising one or more environmental conditions associated with the remote computer platform; [Back, See p. 12, ¶4: transducers/sensor produces analogue/digital input and outputs; ¶Abstract: receiving a signal emitted or reflected off the rail. p. 14, ¶3: p. 9: a second signal generated by a second wheel running over a given position on the rail.] 
compare payload data from the first data stream with the one or more environmental conditions of the second data stream; [Back, p. 14, ¶2: A given characteristic may be determined in more than one way...information from multiple courses can be compared, combined, or cross-referenced with each other as appropriate. p. 15, ¶2-3: characteristics of the rail at any given position depends on environmental conditions
However, Back fails to explicitly teach but Mestha teaches detect one or more differences based on the comparison;  [Mestha, ¶0051: The real-time measured sensor data, actuator data, and control nodes may be processed such that a difference between actual and nominal values is computed and this difference, or delta, is normalized with the expected operating conditions coefficients.] and 
detect at least one cybersecurity threat based on the one or more differences. [Mestha, ¶0053: the normalization coefficients are used for a cyber-attack detection system.] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of determining position of a vehicle on a rail of Back before him or her by including the teachings of systems and method for cyber-detection at sample speed of Mestha. The motivation/suggestion would have been obvious to try to a vehicle position system (VPS) of Back with the features of  performing attack detection using feature extraction and comparisons to normal decision boundaries of Mestha to detect deviations, threats or attacks. [Mestha, ¶0050]
Regarding currently amended claim 2, the combination of Back and Mestha  teach claim 1 as described above.
 Back teaches wherein at least one of the inputs of the remote computer platform includes environmental data at the current location of the vehicle associated with the remote computer platform, and wherein the at least one processor is further programmed to: [See p. 19, ¶3 : exemplary embodiments therein implemented where instructions executed on processor; p. 12, ¶4: vehicle mounted transducers and sensor produce both analogue/digital input and output that measures various characteristics of the rail and vehicle-rail interaction. p. 15, ¶2-3: characteristics of the rail at any given position depends on environmental conditions]
receive the environmental data associated with the remote computer platform, wherein the environment data at the current location of the vehicle is at least one of real-time actual data or modeled data;  [See Back, p. 15, ¶3: "...number of other variables which may considered when determining the positions of the vehicle."]] 
compare payload data from the one or more outbound communications with the environmental data; [Back, p. 19, ¶2: "...from reference may track environment..."]  and 
However, Back fails to explicitly teach but Mestha teaches detect one or more differences based on the comparison. [Mestha, ¶0051: The real-time measured sensor data, actuator data, and control nodes may be processed such that a difference between actual and nominal values is computed and this difference, or delta, is normalized with the expected operating conditions coefficients.] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of determining position of a vehicle on a rail of Back before him or her by including the teachings of systems and method for cyber-detection at sample speed of Mestha. The motivation/suggestion would have been obvious to try to a vehicle position system (VPS) of Back with the features of  performing attack detection using feature extraction and comparisons to normal decision boundaries of Mestha to detect deviations, threats or attacks. [Mestha, ¶0050]
Regarding claim 3, the combination of Back and Mestha teach claim 1 as described above.
Back teaches wherein the at least one processor is further programmed to: 
receive one or more inbound communications transmitted to the remote computer platform; [See Back p. 19, ¶3 : exemplary embodiments therein implemented where instructions executed on processor; p. 10, ¶1: ...The vehicle position determined in accordance with the present Invention may be sent to a centralised control centre...”] and 
input into the simulation model the one or more inbound communications transmitted to the remote computer platform to generate the one or more outputs of the simulation model. [See Back p. 21, ¶4; Fig. 2 and p. 20, ¶5 - p. 21, ¶1: VPS relies on route data, real-time sensor input...a series of environmental data is required to be collected in real-time by sensors as route environmental characteristics to determine correction for by the Reliability Centered Maintenance (RCM) algorithms of the remotely located Control Centre system] 

Regarding currently amended claim 4, the combination of Back and Mestha  teach  claim 3 as described above.
Back teaches wherein the at least one processor is further programmed to synchronize the simulation model with the remote computer platform by inputting the one or more inbound communications into the simulation model based on when the remote computer platform receives the one or more inbound communications [See Back, p. 19, ¶3 : exemplary embodiments therein implemented where instructions executed on processor; See p. 24, ¶4: In characteristics and signatures that may be detected with certainty by monitoring the rail via the wheel-rail interface and directly from the vehicle. Examiner interpreted via Fig. 2 bidirectional communication from the Vehicle Control System to Real Time Vehicle Position and TSR of onboard systems to remote Control Centre System’s XX Analyses adjusts according to a reference, which analogous to synchronizing.] 

Regarding claims 6, 13, and 19, the combination of Back and Mestha teach  claim 1 as described above.
Mestha teaches wherein the at least one processor is further programmed to detect the one or more differences based on at least one of message size, data handshaking rate or frequency, and transmission delay associated with the one or more outbound communications. [Mestha, ¶0038: processors; ¶0032: supervised learning takes into account operator’s knowledge about system (i.e. difference between normal and abnormal operations. ¶0046:  Note that one signal rationalization might be associated with a system time delay.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of determining position of a vehicle on a rail of Back before him or her by including the teachings of systems and method for cyber-detection at sample speed of Mestha. The motivation/suggestion would have been obvious to try to a vehicle position system (VPS) of Back with the features of performing attack detection using feature extraction and comparisons to normal decision boundaries of Mestha to detect a sensor has been attacked before returning to a steady state [Mestha, ¶0046].

Regarding claims 8 and 17, the combination of Back and Mestha teach claim 1 as described above.
Back teaches wherein the at least one processor is further programmed to: receive one or more direct communications directly from the remote computer platform; [Back p. 24, ¶4: In characteristics and signatures that may be detected with certainty by monitoring the rail via the wheel-rail interface and directly from the vehicle. The simulation and analyses of the VPS route design will use the route data to determine the position data inherent within the route and rail systems.]
synchronize the simulation model based on the one or more direct communications. [Back, p. 16, ¶2: "...matching the determined characteristic with the reference. See p. 24, ¶4: In characteristics and signatures that may be detected with certainty by monitoring the rail via the wheel-rail interface and directly from the vehicle. Examiner interpreted via Fig. 2 bidirectional communication from the Vehicle Control System to Real Time Vehicle Position and TSR of onboard systems to remote Control Centre System’s XX Analyses adjusts according to a reference, which analogous to synchronizing.]
 
Regarding claim 9, the combination of Back and Mestha teach claim 1 as described above.
However, Back fails to explicitly teach but Mestha teaches wherein the remote computer platform is aboard an aircraft. [Mestha, ¶0079: detection frameworks on aviation engine] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of determining position of a vehicle on a rail of Back before him or her by including the teachings of systems and method for cyber-detection at sample speed of Mestha. The motivation/suggestion would have been obvious to try to attack detection features when on an aviation platform [Mestha, ¶0079].

Regarding claim 12, the combination of Back and Mestha teach claim 11 as described above.
Back  teaches wherein the at least one processor is further programmed to: subsequent to comparing the payload data, generate one or more outputs of the simulation model using the second data stream; [Back, p. 14, ¶2: A given characteristic may be determined in more than one way...information from multiple courses can be compared, combined, or cross-referenced with each other as appropriate. p. 15, ¶2-3: characteristics of the rail at any given position depends on environmental conditions ] and 
compare the first data stream to the one or more outputs of the simulation model. . [See Back p. 14, ¶2: A given characteristic may be determined in more than one way...information from multiple courses can be compared, combined, or cross-referenced with each other as appropriate.] 

Regarding claim 15, the combination of Back and Mestha  teach  claim 11 as described above.
Back teaches the combination of Back and Mestha  teach  wherein the at least one processor is further programmed to: receive a third data stream transmitted to the remote computer platform; [See Back, p. 14, ¶2: A given characteristic may be determined in more than one way...information from multiple courses can be compared, combined, or cross-referenced with each other as appropriate.] and 
input into the simulation model the third data stream to generate the one or more outputs of the simulation model. [See Back p. 21, ¶4; Fig. 2 and p. 20, ¶5 - p. 21, ¶1: VPS relies on route data, real-time sensor input...a series of environmental data is required to be collected in real-time by sensors as route environmental characteristics to determine correction for by the Reliability Centered Maintenance (RCM) algorithms of the remotely located Control Centre system]
Claims 5, 7, 10, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Back et al, hereinafter (“Back”), Great Britain Patent Publication (GB2562414A ), was submitted in 06/28/2019 IDS, in view of Mestha et al., hereinafter ("Mestha"), US PG Publication (20180159897 A1), in view of Grantcharov et al, hereinafter (“Grantcharov”), US PG Publication (20180122506 A1).
Regarding currently amended claim 5, the combination of Back and Mestha  teach claim 1 as described above.
Back teaches wherein the simulation model includes sensor data from at least one simulated sensor representing at least one sensor associated with the remote computer platform that resides on a vehicle, wherein the at least one processor is further programmed to: [Back, p. 2, ¶5: a vehicle position system (VPS) shown in Fig. 2 that shows sensor real time data route rail characteristics ]
 receive environmental data at the current location of the vehicle associated with the remote computer platform; [Back, p. 2, ¶¶2 and 4: a vehicle position system (VPS) on each vehicle  See p. 12, ¶4: vehicle mounted transducers and sensor produce both analogue/digital input and output that measures various characteristics of the rail and vehicle-rail interaction. p. 15, ¶2-3: characteristics of the rail at any given position depends on environmental conditions]
However, the combination of Back and Mestha fail to explicitly teach but Grantcharov teaches generate simulated sensor data for the at least one simulated sensor based on the environmental data; [Grantcharov, ¶0122: The platform 10 includes hardware units 20 that include a collection or group of data capture devices for capturing and generating medical or surgical data feeds for provision to encoder 22. Example sensors 34 installed or utilized in a surgical unit, ICU, emergency unit or clinical intervention units include but not limited to: environmental sensors (e.g., temperature, moisture, humidity, etc., acoustic sensors (e.g., ambient noise, decibel)] and 
input the simulated sensor data into the simulation model to generate the one or more outputs of the simulation model. [Grantcharov, ¶0184: recording device 40 synchronizes and records the feed to generate output data 44; for example, measurement values to assess individual and team performance]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Back and Mestha before him or her by including the teachings of operating room black-box device, system, method and computer readable medium for event and error prediction of Grantcharov. The motivation/suggestion would have been obvious to try to the platform 10 to gather simulated data like environmental inputs and output to be assessed [Grantcharov, ¶0184].  

Regarding currently amended claims 7 and 16, the combination of Back and Mestha teach  claim 1 as described above.
However, the combination of Back and Mestha fail to explicitly teach but Grantcharov teaches wherein the at least one processor is further programmed to transmit an alert to the remote computer platform based on the detecting at least one cybersecurity threat . [Grantcharov, ¶0060: generating an alert notification of the detected smart devices operating outside of normal conditions]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Back and Mestha before him or her by including the teachings of operating room black-box device, system, method and computer readable medium for event and error prediction of Grantcharov. The motivation/suggestion would have been obvious to try to the media management hub server to detect operations of smart devices [Grantcharov, ¶0060].  

Regarding claims 10, 14, and 20, the combination of Back and Mestha  teach  claim 1 as described above.
However, the combination of Back and Mestha fail to explicitly teach but Grantcharov teaches wherein the at least one processor is further programmed to detect the one or more differences based on a time series analysis of data contained in the one or more outbound communications and the one or more outputs of the simulation model. [Grantcharov, ¶0296: through exploratory analysis of data; temporal nature of data is well suited for time series analysis to extract meaningful statistics and insights]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Back and Mestha him or her by including the teachings of operating room black-box device, system, method and computer readable medium for event and error prediction of Grantcharov. The motivation/suggestion would have been obvious to try to analyze extracted features, changes, distribution, etc. through time series analysis [Grantcharov, ¶0296].  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sakinah White Taylor/Primary Examiner, Art Unit 2497